Citation Nr: 1531499	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 2002 rating decision that assigned a 30 percent disability rating for service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependency, effective from June 26, 2001.

2.  Entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder and alcohol dependency from June 26, 2001 through September 15, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

In a February 12, 2015, remand, the Board characterized the issue as "whether there was CUE in a February 2002 rating decision that assigned a 30 percent disability rating for service-connected PTSD with depressive disorder and alcohol dependency, effective from June 26, 2001."  In a June 12, 2015, submission, the Veteran, through his attorney, has correctly pointed out that the issue in the February 12, 2015, Board remand should have been characterized as a claim for increase for the service-connected disability from June 26, 2001, instead of a claim for CUE involving the February 2002 rating decision.  Therefore, in the February 12, 2015, remand, the issue was mischaracterized as a claim for CUE, and the Board finds that a vacatur is warranted to correct this error.

Accordingly, the February 12, 2015, Board decision addressing the issue of whether there was CUE in a February 2002 rating decision that assigned a 30 percent disability rating for service-connected PTSD with depressive disorder and alcohol dependency, effective from June 26, 2001, is vacated.


REMAND

The Veteran served on active duty from October 1968 to October 1971 and from February 1975 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which concluded that the assignment of a 30 percent rating for PTSD with depression and alcohol dependence in a February 2002 rating decision was not clearly and unmistakably erroneous.  

By way of background, a February 2002 rating decision, in pertinent part, granted (or reinstated) service connection for PTSD and assigned a 30 percent rating, effective June 26, 2001.  In April 2008, the Veteran, through his attorney, had sought revision of the February 2002 rating decision, arguing that it was CUE not to adjudicate an informal claim that was raised by the record for depression and alcohol dependence as conditions secondary to service-connected PTSD.  An April 2009 rating decision initially denied a revision to the February 2002 RO decision and a timely notice of disagreement (NOD) was received in November 2009.  

In addition to arguing that VA had incorrectly applied 38 C.F.R. § 3.310(a), the regulation pertaining to disabilities that are proximately due to service-connected disability, the attorney also raised a new theory of CUE in the November 2009 correspondence.  The attorney asserted that because the February 2002 rating decision did not consider the secondary conditions of depression and alcohol dependency with the PTSD disability, the decision incorrectly assigned a 30 percent disability rating, a clear and unmistakable error.  The attorney emphasized that the diagnosis from a December 2001 VA examination was PTSD with depressed affect and alcohol dependency with an assigned GAF score of 45 for all conditions and a GAF score of 55 for PTSD alone.  He argued that a 100 percent disability rating was warranted based on consideration of PTSD, depression, and alcohol dependence together.

In June 2012, the RO issued a statement of the case (SOC), characterizing the issue as "whether the decision to not grant secondary service connection for depression as secondary to PTSD was a clear and unmistakable error."  The SOC concluded that the decision not to grant secondary service connection for depression was not a CUE in the February 2002 rating decision.  

In a rating decision dated two days later in June 2012, the RO concluded that the failure to grant service connection for alcohol dependence and depression as secondary to PTSD in the February 2002 rating decision was CUE.  Therefore, alcohol dependence and depression were evaluated with PTSD with the assigned 30 percent rating, effective June 26, 2001.  The decision noted that the revision represented a full grant of the benefits sought on appeal.

The June 2012 RO decision also considered the assertion that had the depression and alcohol dependence been considered in the original February 2002 RO decision, a higher, 100 percent, rating would have resulted.  The June 2012 RO decision explained that no revision was warranted in the 30 percent rating assigned for PTSD with alcohol dependence and depression that was assigned, effective June 26, 2001.  The decision also indicated that the issue was considered a new claim of CUE in the disability rating assigned in the February 2002 decision.

In subsequent correspondence in July and September 2012, labeled as a substantive appeal and notice of disagreement, respectively, the Veteran's attorney expressed disagreement with the June 2012 determination regarding whether the February 2002 RO decision contained CUE based on the assigned disability rating for PTSD with depression and alcohol dependence.  An SOC has not been issued.  This matter must be returned to the RO for appropriate consideration and issuance of an SOC with regard to such issue.  Manlincon v. West, 12, Vet. App. 238 (1999). 

However, the RO's characterization that the Veteran's request for a higher rating from June 26, 2001, for the service-connected PTSD with alcohol dependence and depression was a new claim for CUE is incorrect.  Once the RO found CUE in the February 2002 rating decision regarding this issue, the disability evaluation was subject to a direct appeal, as the June 2012 rating decision replaced the June 2002 rating decision as to this issue.  See 38 C.F.R. § 3.105(a).  Specifically, a rating "that constitutes a reversal or revision of a prior decision on the grounds of [CUE] has the same effect as if the decision had been made on the date of the prior decision."  Id.  Thus, when the Veteran expressed disagreement with the rating assigned to the service-connected psychiatric disorder, that was a claim for increase.  Again, the Veteran's claim seeking a higher rating for the psychiatric disorder from June 26, 2001, is not a claim involving CUE. 


Accordingly, the case is REMANDED for the following action:

Issue a SOC for the claim of entitlement to an evaluation in excess of 30 percent for PTSD with depressive disorder and alcohol dependency from June 26, 2001 through September 15, 2005.  Inform the Veteran and his attorney that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

